Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT

 

THIS FOURTH AMENDMENT (this “Amendment”) dated as of April 5, 2017 to the Credit
Agreement referenced below is by and among FIRST CHOICE ER, LLC, a Texas limited
liability company (the “Borrower”), ADEPTUS HEALTH LLC, a Delaware limited
liability company (“Holdings”), the Guarantors identified on the signature
pages hereto, the Lenders identified on the signature pages hereto and DEERFIELD
MANAGEMENT COMPANY, L.P., a Delaware limited partnership (“Deerfield
Management”), successor to Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders (in such capacity, together with its
successor and assigns in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

A.                                    Certain credit facilities have been
extended to the Borrower pursuant to the Credit Agreement (as amended by that
certain (i) First Amendment, dated as of August 12, 2016, (ii) Second Amendment,
dated as of November 1, 2016, (iii) Third Amendment, dated as of March 7, 2017
(the “Third Amendment”), and (iv) Loan Sale and Assignment Agreement (the
“LSAA”), dated as of April 3, 2017, and as may be further amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”),
dated as of October 6, 2015, by and among the Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent.

 

B.                                    The Borrower has requested that the
Lenders (i) provide certain additional extensions of credit under the Credit
Agreement in the same tranche of term loans as the “Bridge Loans” (as defined in
the Third Amendment and further described and defined below as the “Bridge 1
Loans”) in the aggregate principal amount of $13,500,000, the proceeds of which
shall be used to finance the expenses set forth in the Budget (as defined
below), (ii) make certain other amendments to the Credit Agreement and
(iii) forbear for the Forbearance Period (as defined below) the Specified Events
of Default (as defined below).

 

C.                                    The Lenders have agreed to provide such
additional extensions of credit, and the Lenders have agreed to (i) make certain
amendments to the Credit Agreement to permit such additional extensions of
credit and (ii) forbear for the Forbearance Period the Specified Events of
Default, in each case on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings provided to such
terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation; Default Acknowledgment; Forbearance.

 

(a)                                 The Loan Parties hereby acknowledge and
agree that as of April 4, 2017 (for the avoidance of doubt, prior to giving
effect to the funding of the Bridge 2 Loan Proceeds (as defined below)), (a) the
Outstanding Amounts under the Credit Agreement is not less than $214,499,818.94
and (b) the Outstanding Amount of (i) the Bridge 1 Loans was not less than
$7,500,000.00; (ii) the Term A-1 Loan was not less than $117,187,500.00;
(iii) the Incremental Term A-2 Loans was not less than $14,812,500.00; (iv) the
Revolving Loans was not less than $61,900,000.00 and (iv) the L/C Obligations

 

--------------------------------------------------------------------------------


 

were not less than $13,099,818.94, each of which amounts constitutes a valid and
subsisting obligation of the Loan Parties to the Lenders that is not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.

 

(b)                                 The Loan Parties hereby acknowledge the Loan
Parties’ obligations (including the Obligations) under the respective Loan
Documents to which they are party, reaffirm that each of the Liens and security
interests created and granted in or pursuant to the Collateral Documents or
other Loan Documents is valid and subsisting and agree that this Amendment shall
in no manner impair or otherwise adversely affect such obligations (including
the Obligations), Liens or security interests, except as explicitly set forth
herein.

 

(c)                                  Each Loan Party acknowledges and agrees
that (i) the Events of Default set forth on Schedule D (the “Specified Events of
Default”) have occurred and are continuing, and (ii) upon the Forbearance
Termination Date (as defined below), the forbearance provided under this
Section 2 shall terminate and the Administrative Agent and the Lenders shall
have the right to exercise any and all rights and remedies under Section 8.02 of
the Credit Agreement or otherwise under the Loan Documents or under applicable
Law or at equity due to the existence of such Specified Events of Default, or
any other Event of Default that has occurred and is continuing (including
(A) the appointment of a receiver, (B) the right to declare all Obligations
immediately due and payable pursuant to the Credit Agreement and the enforcement
under the UCC of any Liens in favor of the Administrative Agent (for the benefit
of itself and the Lenders), as a result of the Specified Events of Defaults, and
(C) the right to institute the default rate of interest set forth in
Section 2.8(c) of the Credit Agreement with respect to all Obligations) without
any requirement of further notice by the Administrative Agent or any Lender to
any of the Loan Parties (any such notice being expressly waived by each of such
Persons).

 

(d)                                 The Administrative Agent and the Lenders
hereby agree as of the Bridge 2 Loan Closing Date (as defined below) to forbear
from exercising any rights or remedies under Section 8.02(b), (c) and (d) of the
Credit Agreement with respect to the Specified Events of Defaults only (and, for
the avoidance of doubt, not any other Events of Default that may occur or
exist), in each case, until the date (the “Forbearance Termination Date”) that
is the earliest of (each of the following in clause (i) through and including
clause (v), a “Forbearance Termination Event”):  (i) the occurrence of a breach
or default under this Amendment, (ii) the occurrence of a Default or Event of
Default (including an Event of Default pursuant to Section 8.01(f) of the Credit
Agreement) that does not constitute a Specified Event of Default, (iii) the
Administrative Agent determines that the nature or extent of any Specified Event
of Default is materially different from the nature or extent as disclosed to the
Administrative Agent prior to the date hereof, (iv) any representation or
warranty made by any Loan Party under or in connection with this Amendment shall
prove to be false or misleading in any material respect (except to the extent
any such representation or warranty is already qualified by materiality, in
which case it shall prove to be false or misleading in all respects) as of the
date when made, or (v) April 17, 2017 (the period beginning on the Bridge 2 Loan
Closing Date and ending on the Forbearance Termination Date being referred to
herein as the “Forbearance Period”).

 

(e)                                  The parties hereto agree that neither the
foregoing agreement in Section 2(d) by the Administrative Agent and the Lenders
nor the acceptance by the Administrative Agent, any Lender or any of their
respective Affiliates or any of their respective Related Parties of any of the
payments provided for in the Loan Documents, nor any payment prior to the date
hereof shall, however, (i) excuse any Loan Party from any of its obligations
(including Obligations) under the Loan Documents, or (ii) toll the running of
any time periods applicable to any such rights and remedies, including, without
limitation, any grace periods with respect to Defaults or Events of Default
under the Loan Documents or otherwise.  Borrower agrees that it will not assert
laches, waiver or any other defense to the enforcement of any of the Loan
Documents based upon the foregoing agreement of the Administrative Agent and the
Lenders to

 

2

--------------------------------------------------------------------------------


 

forbear or the acceptance by the Administrative Agent and the Lenders of any of
the payments provided for in the Loan Documents or any payment prior to the date
hereof.

 

(f)                                   Borrower acknowledges and agrees that, if
any Forbearance Termination Event occurs on or after the date hereof, the
Forbearance Termination Date shall be deemed to have automatically occurred
immediately prior thereto without any notice or action by any Person and the
Forbearance Period shall immediately and automatically terminate as of such time
and the Administrative Agent and the Lenders shall be entitled to exercise
immediately all of their rights and remedies under the Loan Documents and under
applicable Law or at equity.  Each Loan Party hereby further acknowledges and
agrees that from and after the Forbearance Termination Date, the Administrative
Agent and the Lenders shall be under no obligation of any kind whatsoever to
forbear from exercising any rights or remedies on account of the Specified
Events of Defaults or any other Event of Default (whether similar or dissimilar
to a Specified Event of Default).  It is the Administrative Agent’s and each
Lender’s current intention not to grant any time extensions to the Forbearance
Termination Date and no such grant shall be effective unless made in writing in
accordance with Section 13 of this Amendment.

 

(g)                                  The Administrative Agent and the Lenders
hereby reserve all of their rights, remedies, and powers under the Credit
Agreement and the other Loan Documents, at law, in equity, or otherwise,
including the right to declare all Obligations immediately due and payable
pursuant to Section 8.02(b) of the Credit Agreement.

 

3.                                      Bridge 2 Loans.

 

(a)                                 The Borrower has requested, and the Lenders
identified as “Bridge 2 Lenders” on the signature pages hereto (collectively,
the “Bridge 2 Lenders”) have agreed to provide, additional Term Loans (the
“Bridge 2 Loans”) established pursuant to a term loan facility in the same
tranche as the below defined Bridge 1 Loans, in an aggregate principal amount of
$13,500,000 to be funded on the Bridge 2 Loan Closing Date.

 

(b)                                 Each Bridge 2 Lender agrees that the amount
of its Term Loan Commitment (the “Bridge 2 Loan Commitments”) with respect to
the Bridge 2 Loans shall be as set forth next to such Lender’s name on Schedule
A hereto.

 

(c)                                  Each Bridge 2 Lender (i) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and (ii) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bridge 2 Lender.

 

(d)                                 Each Bridge 2 Lender agrees that subject to
the terms and conditions set forth in this Amendment, on the applicable dates,
such Bridge 2 Lender will fund Bridge 2 Loans in Dollars to the Administrative
Agent for the account of the Borrower in an amount equal to such Lender’s Bridge
2 Loan Commitment, and, the Borrower hereby irrevocably directs the Bridge 2
Lenders to fund the proceeds of the Bridge 2 Loan Commitments and the Bridge 2
Loans (the “Bridge 2 Loan Proceeds”) to Borrower using the wire instructions on
Schedule F.  Borrower agrees and covenants to use the Bridge 2 Loan Proceeds
solely in accordance and compliance with, and for the expenses, items and other
purposes set forth in, the Budget.  The Bridge 2 Loan Commitments shall
terminate on the Bridge 2 Loan Closing Date following the funding of the Bridge
Loans in full.  Any Bridge 2 Loan repaid may not be re-borrowed.  For the
avoidance of

 

3

--------------------------------------------------------------------------------


 

doubt, any Person holding a Bridge 2 Loan shall be deemed to be a “Lender” under
the Credit Agreement, and the Bridge 2 Loans shall be deemed to be “Loans” under
the Credit Agreement.

 

(e)                                  Except as expressly set forth in the Credit
Agreement, as amended hereby, the terms of the Bridge 2 Loans shall be identical
to the terms of the existing Term Loans.  References in the Credit Agreement to
Term Loans shall include, without limitation, the Bridge 2 Loans, which shall be
deemed to be a separate tranche of Term Loans (other than the Bridge 1 Loans)
under the Credit Agreement and shall be in the same tranche of term loans as the
Bridge 1 Loans.

 

4.                                      Amendments to Credit Agreement.  Subject
to the occurrence of the Bridge 2 Loan Closing Date, the Credit Agreement is
hereby amended as follows:

 

(a)                                 Each of the parties hereto hereby agrees
that, notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, (i) all obligations of the Administrative Agent and
the Lenders to make or maintain Eurodollar Rate Loans are hereby terminated as
of the date hereof and Eurodollar Rate Loans shall be unavailable for the
remainder of the term of the Credit Agreement and (ii) each Eurodollar Rate
Loans existing on the date hereof in their current Interest Periods shall
automatically be converted into a Base Rate Loan upon expiration of such
Interest Period.

 

(b)                                 Each of the parties hereto hereby agrees
that, notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, (i) all Revolving Commitments are hereby permanently
terminated as of the date hereof and (ii) no additional Revolving Loans shall be
made thereunder; provided, however, that all existing Letters of Credit
outstanding on the Bridge 2 Loan Closing Date shall continue to be outstanding
in accordance with the terms of the Credit Agreement and the LSAA.

 

(c)                                  Each of the parties hereto hereby agrees
that, notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, no Swing Line Loans shall be available for borrowing
from or after the date hereof.

 

(d)                                 Each of the parties hereto hereby agrees
that, notwithstanding anything to the contrary contained in the Credit Agreement
(including, without limitation, Section 2.16 thereof) or any other Loan
Document, no Incremental Facilities shall be available to the Borrower on or
after the Bridge 2 Loan Closing Date and the reference to “$50,000,000” in
Section 2.16(a) of the Credit Agreement shall be deemed to be “$0”.

 

(e)                                  Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Bridge Loan Closing Date” in its
entirety.

 

(f)                                   Section 1.01 of the Credit Agreement is
hereby amended by inserting in appropriate alphabetical order the following new
definitions or, if already contained in such Section 1.01, restating such
definitions in their entirety as follows:

 

“Administrative Agent” means Deerfield Management Company, L.P. (as successor in
such capacity to Bank of America) in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.  It being
understood and agreed that Bank of America (as the predecessor Administrative
Agent) solely in its role and capacity set forth in

 

4

--------------------------------------------------------------------------------


 

Section 6(e) of the LSAA shall be deemed to be an agent and bailee of the
Administrative Agent for the purposes set forth in Section 6(e) of the LSAA.

 

“Bridge 1 Lenders” means each Person with a Bridge 1 Loan Commitment or that
makes or holds a Bridge 1 Loan.

 

“Bridge 2 Lenders” means each Person with a Bridge 2 Loan Commitment or that
makes or holds a Bridge 2 Loan.

 

“Bridge Lenders” means Bridge 1 Lenders and Bridge 2 Lenders.

 

“Bridge 1 Loan Closing Date” means March 7, 2017, the date of effectiveness of
the Third Amendment.

 

“Bridge 2 Loan Closing Date” means April 5, 2017, the date of effectiveness of
the Fourth Amendment.

 

“Bridge 1 Loans” means each Term Loan funded pursuant to the Bridge 1 Loan
Commitments.

 

“Bridge 2 Loans” means each Term Loan funded pursuant to the Bridge 2 Loan
Commitments.

 

“Bridge 1 Loan Commitment” means, as to each Bridge 1 Lender, the obligation of
such Bridge 1 Lender to make Bridge 1 Loans to the Borrower in the aggregate
principal amount of $7,500,000, which shall be made on the Bridge 1 Loan Closing
Date, subject to the terms and conditions of the Third Amendment.  For the
avoidance of doubt, the parties hereto acknowledge and agree that the Bridge 1
Loan Commitment was permanently terminated in full and reduced to $0 on the
Bridge 1 Loan Closing Date upon the full funding of the Bridge 1 Loans, and that
no availability remains under Bridge 1 Loan Commitment.

 

“Bridge 2 Loan Commitment” means, as to each Bridge 2 Lender, the obligation of
such Bridge 2 Lender to make Bridge 2 Loans to the Borrower in the aggregate
principal amount of $13,500,000, which shall be made on the Bridge 2 Loan
Closing Date, subject to the terms and conditions of the Fourth Amendment.

 

“Bridge Loan Commitment” means, Bridge 1 Loan Commitment and Bridge 2 Loan
Commitment.

 

“Bridge Loan Closing Date” means the Bridge 1 Loan Closing Date and/or the
Bridge 2 Loan Closing Date, as the context may require.

 

“Bridge Loan Maturity Date” means, the earliest of (a) April 17, 2017, (b) the
date the Borrower or any other Loan Party files a voluntary petition for
reorganization pursuant to chapter 11 of the Bankruptcy Code, (c) the occurrence
of an Event of Default pursuant to Section 8.01(f) and (d) the acceleration of
any of the Bridge Loans after the occurrence of an Event of Default pursuant to

 

5

--------------------------------------------------------------------------------


 

Section 8.02(b) of the Credit Agreement (including by automatic acceleration
pursuant to the proviso at the end of Section 8.02).

 

“Bridge Loans” means Bridge 1 Loans and Bridge 2 Loans.

 

“Budget” means the budget prepared by the Borrower and delivered to the
Administrative Agent prior to the Bridge 1 Loan Closing Date, as the same was
updated pursuant to a new budget prepared by the Borrower and delivered by the
Borrower’s legal counsel to the Administrative Agent’s legal counsel on April 4,
2017 at 7:22 p.m. New York time, and as the same may be further amended or
otherwise modified from time to time with the consent of the Required Lenders.

 

“Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as of
April 5, 2017.

 

“Interest Payment Date” means (a) the Bridge Loan Closing Date, (b) April 14,
2017 and (c) the date that is every 14 days after April 14, 2017; provided that,
notwithstanding anything to the contrary in the Loan Documents, if an Event of
Default occurs pursuant to Section 8.01(f), the date immediately before the day
upon which such an Event of Default pursuant to Section 8.01(f) occurred shall
also be an Interest Payment Date.

 

“LSAA” has the meaning set forth in the Fourth Amendment.

 

“Maturity Date” means the earliest of (a) October 6, 2020, (b) the date the
Borrower or any other Loan Party files a voluntary petition for reorganization
pursuant to chapter 11 of the Bankruptcy Code, (c) the occurrence of an Event of
Default pursuant to Section 8.01(f) and (d) the acceleration of any of the Loans
after the occurrence of an Event of Default pursuant to
Section 8.02(b) (including by automatic acceleration pursuant to the proviso at
the end of Section 8.02).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code of any
applicable jurisdiction and, if the applicable jurisdiction shall not have any
Uniform Commercial Code, the Uniform Commercial Code as in effect from time to
time in the State of New York.

 

(f)                                   The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the last sentence of such definition as follows: “Notwithstanding anything to
the contrary contained in this definition, the Applicable Rate with respect to
the Bridge Loans shall be 10.0% per annum and such interest (including all
unpaid interest accruing prior to the Bridge 2 Loan Closing Date) shall be added
to the principal amount of the Bridge Loans (y) in arrears, on each Interest
Payment Date and (z) on the Bridge Loan Maturity Date and, in the case of
clauses (y) and (z), shall thereafter constitute principal for all purposes
under this Agreement (and interest shall thereafter accrue on such amounts).”

 

(g)                                  Section 2.01 of the Credit Agreement is
hereby amended by deleting clause (b) in its entirety and substituting the
following therefor:

 

6

--------------------------------------------------------------------------------


 

“(b) Term Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-1 Loan”)
to the Borrower in Dollars on the Closing Date in an amount not to exceed such
Lender’s Term A-1 Loan Commitment.  Subject to the terms and conditions set
forth herein and in Incremental Amendment, each Incremental Term A-2 Lender
severally agrees to make Incremental Term A-2 Loans to the Borrower in Dollars
on the Initial Drawing Date and the Second Drawing Date, as the case may be, in
an aggregate amount not to exceed such Incremental Term A-2 Lender’s Incremental
Term A-2 Commitment on the Bridge 2 Loan Closing Date.  Subject to the terms and
conditions set forth herein and in the Third Amendment, each Bridge 1 Lender
severally agrees to make its portion of Bridge 1 Loans to the Borrower in
Dollars on the Bridge 1 Loan Closing Date in an amount not to exceed such Bridge
Lender’s Bridge 1 Loan Commitment.  Subject to the terms and conditions set
forth herein and in the Fourth Amendment, each Bridge 2 Lender severally agrees
to make its portion of Bridge 2 Loans to the Borrower in Dollars on the Bridge 2
Loan Closing Date in an amount not to exceed such Bridge Lender’s Bridge 2 Loan
Commitment.  Amounts repaid on the Term Loans may not be re-borrowed.  The Term
A-1 Loans, the Term A-2 Loans and the Bridge Loans shall consist of Base Rate
Loans only (except, with respect to any continuing Interest Periods for any
Eurodollar Rate Loans as of the Bridge 2 Loan Closing Date but only until the
end of such current Interest Period, at which time, such Eurodollar Rate Loan
shall be automatically converted to a Base Rate Loan from and after such time),
notwithstanding anything to the contrary set forth herein or in the other Loan
Documents.”

 

(h)                                 Section 2.08 of the Credit Agreement is
hereby amended by deleting clause (c) thereof in its entirety and replacing it
with the following:

 

“(c)                            Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  From and after the Bridge 2 Loan Closing
Date, interest (including all unpaid interest accruing prior to the Bridge 2
Loan Closing Date) on each Loan shall be paid in-kind by adding such amounts to
the principal amount of such Loans (y) in arrears, on each Interest Payment
Date, and (z) on (I) with respect to the Bridge Loans, the Bridge Loan Maturity
Date or (II) with respect to all other Loans, the Maturity Date, as applicable,
and, in the case of clauses (y) and (z), shall thereafter constitute principal
for all purposes under this Agreement (and interest shall thereafter accrue on
such amounts).  Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.”

 

(i)                                     Section 2.09 of the Credit Agreement is
hereby amended by deleting clause (c) thereof in its entirety and replacing it
with the following:

 

“(c)                            Bridge Loan Upfront Fee.  The Borrower shall pay
to the Administrative Agent, for the account of each Lender in accordance with
its Applicable Percentage, an upfront fee in an amount equal to (i) 3.0% of the
aggregate Bridge 1 Loan Commitments (the “Bridge 1 Loan Upfront Fee”), which
Bridge 1 Loan Upfront Fee shall be fully-earned,

 

7

--------------------------------------------------------------------------------


 

non-refundable due and payable as of the Bridge 1 Loan Closing Date and shall be
paid directly from the proceeds of the Bridge Loans funded on the Bridge 1 Loan
Closing Date and (ii) 1.0% of the aggregate Bridge 2 Loan Commitments (the
“Bridge 2 Loan Upfront Fee”), which Bridge 2 Loan Upfront Fee shall be
fully-earned, non-refundable, due and payable as of the Bridge 2 Loan Closing
Date and shall be paid in-kind on the Bridge 2 Loan Closing Date by adding such
amount to the principal of the Bridge 2 Loans for which such Bridge 2 Loan
Upfront Fee was owed by the funding of such Bridge 2 Loans (and such amount
shall thereafter constitute principal for all purposes under this Agreement and
the other Loan Documents (and interest shall thereafter accrue on such
amount)).”

 

(j)                                    Section 3.06(b) of the Credit Agreement
is hereby amended and restated by deleting such Section in its entirety and
replacing it with “(b)               [Reserved].

 

(k)                                 Section 6.11 of the Credit Agreement is
hereby amended by deleting the last sentence thereof and replacing it with the
following:

 

“Until the Bridge Loans have been repaid in full and all Bridge Loan Commitments
have been terminated, the Loan Parties shall use the proceeds of the Bridge
Loans and the Collateral to pay only the expenses of the Loan Parties as
itemized in the Budget; provided, further, that, notwithstanding anything to the
contrary in any Loan Documents, the Loan Parties shall pay all expenses, items
and other amounts in strict accordance with the Budget and shall be required to
obtain the Administrative Agent’s prior approval with respect to the payment of
any other expenses, items and amounts.”

 

(l)                                     Section 6.15 of the Credit Agreement is
hereby amended by deleting such Section in its entirety and replacing it with
the following:

 

“6.15                  Maintenance of Depository Relationship.

 

Maintain each Loan Party’s primary deposit relationship, including operating,
cash management and collection/lockbox services, with Bank of America, N.A. or
such other financial institution as the Administrative Agent may agree in its
sole discretion.”

 

(m)                             Section 9.06 of the Credit Agreement is hereby
amended by deleting “, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States”
from the second sentence of Section 9.06(a) of the Credit Agreement.

 

(n)                                 Section 11.06 of the Credit Agreement is
hereby amended by deleting Section 11.06(b)(i) in its entirety and replacing it
with “(i)   [Reserved].”

 

(o)                                 Section 11.06 of the Credit Agreement is
hereby amended by deleting the lead-in to Section 11.06(b)(iii) of the Credit
Agreement in its entirety and replacing it with the following:

 

“(iii)                         Required Consents.  No consent shall be required
for any assignment except to the extent required by the below:”.

 

8

--------------------------------------------------------------------------------


 

(p)                                 Section 11.06 of the Credit Agreement is
hereby amended by deleting Section 11.06(b)(iii)(A) of the Credit Agreement in
its entirety and replacing it with “(A)   [Reserved].”

 

(q)                                 Section 11.06 of the Credit Agreement is
hereby amended by amending and restating Section 11.06(c) of the Credit
Agreement in its entirety as follows:

 

“(c)                            Register.  The Borrower, shall maintain at its
address referred to in Section 11.02 a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  With respect
to any discrepancies between the Register maintained by the Borrower and any
records maintained by the Administrative Agent or the Lenders, the records of
the Administrative Agent and/or such Lenders shall govern and control.  The
Register shall be available for inspection by the Administrative Agent or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.”

 

(r)                                    Section 11.06 of the Credit Agreement is
hereby further amended by deleting each of clause (f) and clause (g) thereof in
its entirety, and each reference to (and concept related to) “Disqualified
Institutions” in any Loan Document shall be removed and either replaced with
“[reserved]” or the provision including such reference or concept should be
changed to be comprehensible without such language.

 

(r)                                    Section 11.13 of the Credit Agreement is
hereby amended and restated by deleting such Section in its entirety and
replacing it with “11.13 [Reserved].”

 

(s)                                   Schedule 11.02 to the Credit Agreement
(“Certain Addresses for Notices”) is hereby deleted in its entirety and replaced
with the revised Schedule 11.02 — Certain Addresses for Notices attached hereto
as Schedule C.

 

5.                                      Conditions Precedent.  This Amendment
shall become effective as of the date hereof upon the satisfaction (or waiver by
the Administrative Agent) of the following conditions precedent:

 

(a)                                 receipt by the Administrative Agent of
counterparts of this Amendment executed by the Borrower, the Guarantors, each of
the Lenders (including without limitation each of the Bridge 2 Lenders) and the
Administrative Agent;

 

(b)                                 receipt by the Administrative Agent of an
updated Budget in form and substance acceptable to the Administrative Agent and
the Lenders;

 

(c)                                  receipt by the Administrative Agent of a
duly executed waiver of all defaults and events of default existing under the
MPT Documents as of the Bridge 1 Loan Closing Date and consent under the MPT
Documents for entering into this Amendment and consummating all transactions
contemplated hereby (including the borrowing of the Bridge 2 Loans);

 

9

--------------------------------------------------------------------------------


 

(d)                                 receipt by the Administrative Agent of
opinions of legal counsel to the Loan Parties in form and substance reasonably
acceptable to the Administrative Agent, addressed to the Administrative Agent
and each Lender, dated as of the date hereof;

 

(e)                                  receipt by the Administrative Agent of a
certificate of each Loan Party dated as of the date hereof signed by a
Responsible Officer of such Loan Party to the effect that the certificate of
formation, certificate of limited partnership or other charter document and the
operating agreement, limited partnership agreement or similar governing document
of the Borrower and each other Loan Party delivered to the Administrative Agent
on March 7, 2017 in connection with the Third Amendment remain true, correct and
complete (or attaching true, correct and complete copies of such agreements and
documents to such certificate) with no amendments or changes thereto except for
any such amendments to the incumbency certificate, certificate of formation or
operating agreement of the Borrower or any other Loan Party, and providing
certification of incumbency of officers of each Loan Party signing this
Amendment or any other Loan Document being entered into on or about the date of
the Bridge 2 Loan Closing Date;

 

(f)                                   receipt by the Administrative Agent of a
certificate of good standing for each of the Borrower and Adeptus Health, LLC
from the secretary of state of the state under whose Laws such applicable Loan
Party was formed;

 

(g)                                  receipt by the Administrative Agent of a
certificate of each Loan Party dated as of the date hereof signed by a
Responsible Officer of such Loan Party (A) certifying and attaching resolutions
adopted by the board of directors or equivalent governing body of such Loan
Party approving this Amendment and (B) in the case of the Borrower, certifying
that, after giving effect to this Amendment, (1) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement
(other than exclusions expressly set forth on Schedule B (such exclusions, the
“Credit Agreement Representation Exclusions”)) and in any other Loan Document,
or which are contained in any document furnished at any time under or in
connection herewith or therewith, are true, correct and complete in all material
respects (except to the extent any such representation or warranty is already
qualified by materiality, in which case it shall be true, correct and complete
in all respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
any such representation or warranty is already qualified by materiality, in
which case it shall be true, correct and complete in all respects) as of such
earlier date, and (2) other than the Specified Events of Default, no Default
exists; and

 

(h)                                 receipt by the Administrative Agent and
Lenders of any fees and expenses (including attorney’s fees) requested to be
paid by it on or before the date hereof in connection with this Amendment and
the Bridge 2 Loan.

 

6.                                      Release.  In consideration of the
Administrative Agent’s and the Lenders’ willingness to enter into this
Amendment, each of the Loan Parties hereby releases and forever discharges the
Administrative Agent, the Lenders and each of the Administrative Agent’s and the
Lenders’ predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Lender Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether

 

10

--------------------------------------------------------------------------------


 

liability be direct or indirect, liquidated or unliquidated, whether absolute or
contingent, foreseen or unforeseen, and whether or not heretofore asserted,
which any of the Loan Parties may have or claim to have against any entity
within the Lender Group.

 

7.             Amendment is a “Loan Document”.  This Amendment (and, for the
avoidance of doubt, the LSAA) is a Loan Document and all references to a “Loan
Document” in the Credit Agreement and the other Loan Documents (including,
without limitation, all such references in the representations and warranties in
the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment (and the LSAA).

 

8.             Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that the
Budget has been prepared by the Borrower and reflects the Borrower’s good faith
estimate of all necessary expenditures and that, after giving effect to this
Amendment, (a) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement (other than the Credit Agreement
Representation Exclusions) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
are true, correct and complete in all material respects (except to the extent
any such representation or warranty is already qualified by materiality, in
which case it shall be true, correct and complete in all respects) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent any such representation or
warranty is already qualified by materiality, in which case it shall be true,
correct and complete in all respects) as of such earlier date, (b) other than
the Specified Events of Default, no Default exists, and (c) no event or
circumstance exists or is expected to occur prior to the Bridge Loan Maturity
Date which would constitute a violation of any of the terms of any MPT Document
other than to the extent waived by MPT.

 

9.             No Other Changes.  Except as modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.

 

10.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.

 

11.          Recordation of the Bridge Loans.  Upon execution and delivery
hereof, the Borrower will record the Bridge 2 Loans made by the Bridge 2 Lenders
in the Register in accordance with Section 11.06(c) of the Credit Agreement (as
amended by this Amendment).

 

12.          FATCA.  For the avoidance of doubt and for purposes of determining
withholding Taxes imposed under FATCA, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Bridge Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

13.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an agreement or instrument in writing
signed and delivered on behalf of each of the parties hereto.

 

14.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of New York.

 

11

--------------------------------------------------------------------------------


 

15.          Acknowledgment of Assignments.  The Loan Parties hereby acknowledge
(and consent and agree to) the sale and assignment of all Loans and other
Obligations mentioned in the documents attached as Schedule E to the assignee
Lenders set forth therein and the Lenders listed on the signature pages to this
Amendment (and the appointment of Deerfield Management as successor
Administrative Agent as set forth in the LSAA).

 

16.          Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a

provision in a particular jurisdiction or court shall not invalidate or render
unenforceable such provision in any other jurisdiction or court.

 

17.          Reaffirmation. Each Loan Party as debtor, grantor, pledgor,
guarantor, assignor, or in any other similar capacity in which such Loan Party
grants Liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (a) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (b) to the extent such Loan Party granted Liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed (including the Guaranty) the Obligations
and/or its obligations under or with respect to the Loan Documents, ratifies and
reaffirms such guarantee (including Guaranty) and grant of security interests
and Liens and confirms and agrees that such security interests and Liens
hereafter secure (and such guarantees (including the Guaranty) guarantee) all of
the Obligations as amended hereby.  Each of the Loan Parties hereby consents to
this Amendment and acknowledges that each of the Loan Documents remains in full
force and effect and is hereby ratified and reaffirmed.  The execution of this
Amendment shall not (i) operate as a waiver of any right, power or remedy of the
Administrative Agent and the Lenders, (ii) constitute a waiver of any provision
of any of the Loan Documents or (iii) serve to effect a novation of the
Obligations.

 

18.          Ratification of Liability; Acknowledgment of Rights.  Each Loan
Party hereby ratifies and confirms its respective liabilities, obligations
(including Obligations), guarantees (including the Guaranty) and agreements
under the Credit Agreement and the other Loan Documents and the Liens and
security interests created thereby, and acknowledges that: (i) it has no
defenses, claims or set-offs to the enforcement by the Administrative Agent or
any Lender of such liabilities, obligations (including Obligations), guarantees
(including the Guaranty) and agreements; and (ii) the Administrative Agent and
the Lenders (in each case, including their predecessors) have fully performed
all undertakings owed to such Loan Party as of the date hereof.

 

19.          No Disregard of Loan Documents.  Each Loan Party acknowledges that
the parties hereto have not entered into a mutual disregard of the terms and
provisions of the Credit Agreement or the other Loan Documents, or engaged in
any course of dealing in variance with the terms and provisions of the Credit
Agreement or the other Loan Documents, within the meaning of any applicable Law
of the State of New York or otherwise.

 

20.          Effect on Loan Documents.

 

(a)           The Credit Agreement and each of the other Loan Documents shall be
and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed in all respects.  The execution, delivery,
and performance of this Amendment shall not operate, except as expressly set
forth herein, as a forbearance, waiver, consent or modification of any right,
power,

 

12

--------------------------------------------------------------------------------


 

or remedy of the Administrative Agent or any lender under the Credit Agreement
or any other Loan Document.  The forbearance, waivers, consents and
modifications herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall not
excuse any non-compliance with the Loan Documents, and shall not operate as a
consent to any matter under the Loan Documents.  Except for the forbearance.
waivers, consents and other modifications expressly set forth above, the text of
the Credit Agreement and all other existing Loan Documents shall remain
unchanged and in full force and effect and the Administrative Agent and each
Lender expressly reserves the right to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents.  Neither the
Administrative Agent nor any Lender is obligated to consider or consent to any
additional request by any Loan Party for any other forbearance, waiver, consent
or other modification with respect to the Credit Agreement or any other Loan
Document.  To the extent that any terms, conditions or provisions of this
Amendment shall contradict or be in conflict with any terms, conditions or
provisions of the Credit Agreement or the other Loan Documents, after giving
effect to this Amendment, such terms, conditions and provisions are hereby
deemed modified or amended accordingly to reflect the terms and conditions of
the Credit Agreement and the other Loan Documents as modified or amended hereby.

 

(b)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)           The provisions of Sections 1.02, 11.14(b), 11.14(c), 11.14(d) and
11.15 of the Credit Agreement shall be incorporated herein mutated mutandis.

 

21.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

22.          Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment.

 

23.          Construction.  This Amendment shall not be construed more strictly
against the Administrative Agent or any Lender merely by virtue of the fact that
the same has been prepared by the Administrative Agent, any Lender or their
respective counsel, it being recognized that the  Loan Parties, the
Administrative Agent and the Lenders have contributed substantially and
materially to the preparation of this Amendment, and each party acknowledges and
waives any claim contesting the existence and the adequacy of the consideration
given by any of the other parties hereto in entering into this Amendment.

 

24.          Relationship of Loan Parties and the Administrative Agent and the
Lenders.  The relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent and the Lenders have no
fiduciary or other special relationship with the Loan Parties, and no term or
condition of this Amendment or any other Loan Document shall be construed so as
to deem the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, to be other than that
of debtor and creditor.

 

13

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

FIRST CHOICE ER, LLC

 

 

 

 

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

 

 

 

GUARANTORS:

ADEPTUS HEALTH COLORADO HOLDINGS LLC

 

ADEPTUS HEALTH LLC

 

ADEPTUS HEALTH MANAGEMENT LLC

 

ADEPTUS HEALTH PHOENIX HOLDINGS LLC

 

ADEPTUS HEALTH VENTURES LLC

 

ADPT COLUMBUS HOLDINGS LLC

 

ADPT DFW HOLDINGS LLC

 

ADPT HOUSTON HOLDINGS LLC

 

ADPT NEW ORLEANS HOLDINGS LLC

 

ADPT NEW ORLEANS MANAGEMENT LLC

 

ADPT-AZ MPT HOLDINGS LLC

 

ADPT-AZ RE HOLDINGS LLC

 

ADPT-CO MPT HOLDINGS LLC

 

ADPT-CO RE HOLDINGS LLC

 

ADPT-COLUMBUS RE HOLDINGS LLC

 

ADPT-COLUMBUS MPT HOLDINGS LLC

 

ADPT-DFW MPT HOLDINGS LLC

 

ADPT-DFW RE HOLDINGS LLC

 

ADPT-HOUSTON MPT HOLDINGS LLC

 

ADPT-HOUSTON RE HOLDINGS LLC

 

ADPT-LA RE HOLDINGS LLC

 

ADPT-LA MPT HOLDINGS LLC

 

AJNH MEDICAL CENTER LLC

 

ALVIN MEDICAL CENTER LLC

 

AUSTIN BRODIE MEDICAL CENTER LLC

 

BRIAR FOREST-ELDRIDGE MEDICAL CENTER LLC

 

BRUSHY CREEK MEDICAL CENTER LLC

 

CENTER STREET DP MEDICAL CENTER LLC

 

CHANDLER GERMANN MEDICAL CENTER LLC

 

CINCO RANCH MEDICAL CENTER LLC

 

COLONIAL LAKES MEDICAL CENTER LLC

 

CONROE MEDICAL CENTER LLC

 

CONVERSE MEDICAL CENTER LLC

 

COPPERWOOD MEDICAL CENTER LLC

 

CREEKSIDE FOREST MEDICAL CENTER LLC

 

CULEBRA-TEZEL MEDICAL CENTER LLC

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice  President

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

GUARANTORS CONTINUED:

DE ZAVALA MEDICAL CENTER LLC

 

EAGLES NEST MEDICAL CENTER LLC

 

EAST PFLUGERVILLE MEDICAL CENTER LLC

 

EAST RIVERSIDE MEDICAL CENTER LLC

 

ECC MANAGEMENT, LLC

 

FCER MANAGEMENT, LLC

 

FIRST TEXAS HOSPITAL CY-FAIR LLC

 

FRIENDSWOOD MEDICAL CENTER LLC

 

FTH HOUSTON PARTNERS LLC

 

GILBERT MEDICAL CENTER LLC

 

GLEANNLOCH FARMS MEDICAL CENTER LLC

 

GLENDALE MEDICAL CENTER LLC

 

GOODYEAR MEDICAL CENTER LLC

 

HELOTES MEDICAL CENTER LLC

 

HILLIARD MEDICAL CENTER LLC

 

HOUSTON 9520 JONES MEDICAL CENTER LLC

 

KATY ER CENTER LLC

 

KINGWOOD MEDICAL CENTER LLC

 

KUYKENDAHL MEDICAL CENTER LLC

 

LA PORTE MEDICAL CENTER LLC

 

LAKEWOOD FOREST MEDICAL CENTER LLC

 

LEAGUE CITY MEDICAL CENTER LLC

 

LEGACY TRAILS MEDICAL CENTER LLC

 

LOUETTA MEDICAL CENTER LLC

 

NATIONAL MEDICAL PROFESSIONALS OF ARIZONA LLC

 

NORTHWEST HARRIS COUNTY MEDICAL CENTER LLC

 

OPFREE, LLC

 

OPFREE LICENSING LP

 

OPFREE RE INVESTMENTS, LTD.

 

PEARLAND PARKWAY MEDICAL CENTER LLC

 

PEARLAND SUNRISE MEDICAL CENTER LLC

 

PFLUGERVILLE MEDICAL CENTER LLC

 

POTRANCO MEDICAL CENTER LLC

 

PROVINCES MEDICAL CENTER LLC

 

ROSENBERG MEDICAL CENTER LLC

 

SAN ANTONIO NACOGDOCHES MEDICAL CENTER LLC

 

SIENNA PLANTATION MEDICAL CENTER LLC

 

SSH MEDICAL CENTER LLC

 

STERLING RIDGE MEDICAL CENTER LLC

 

SUMMERWOOD MEDICAL CENTER LLC

 

 

 

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice President

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

GUARANTORS CONTINUED:

VICTORY LAKES MEDICAL CENTER LLC

 

WATERSIDE MEDICAL CENTER LLC

 

WILDERNESS-HARDY OAK MEDICAL CENTER LLC

 

 

 

 

 

 

By:

/s/ Frank Williams

 

Name:

Frank Williams

 

Title:

Chief Financial Officer and Executive Vice  President

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

DEERFIELD MANAGEMENT COMPANY, L.P.,

 

as Administrative Agent

 

 

 

By: Flynn Management, LLC, its General Partner

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

BRIDGE 2 LENDERS:

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

 

 

 

By: Deerfield Mgmt IV, L.P., its General Partner

 

By: J.E. Flynn Capital IV, LLC, its General Partner

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PARTNERS, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

 

By:

/s/ David Clark

 

Name:

David Clark

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment]

 

--------------------------------------------------------------------------------